DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 6/7/2022 are acknowledged.  Claims 1 and 7 are amended; claims 3-6, 8-10 and 16-17 are canceled; no claims are withdrawn; claims 1-2, 7 and 11-15 are pending and have been examined on the merits.

Claim Rejections - 35 USC § 112
The rejection of claims 1-17 under 35 U.S.C. § 112(a), as set forth at pp. 2-5 of the previous Office Action is moot regarding claims 3-6, 8-10 and 16-17 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 1-17 under 35 U.S.C. § 112(b), as set forth at pp. 5-6 of the previous Office Action is moot regarding claims 3-6, 8-10 and 16-17 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claim 16 under 35 U.S.C. § 112(b), as set forth at pp. 6-7 of the previous Office Action is moot due to cancelation of the claim.

Claim Rejections - 35 USC § 103
The rejection of claims 1-6 and 8-16 under 35 U.S.C. § 103(a) over Wang et al., US 2002/0150968 (cite A, PTO-892, 4/1/2021; herein “Wang”) in view of Mitamura et al., WO 2010/084996 (Foreign Patent Document 5, IDS 1/19/2021; herein “Mitamura”) as set forth at pp. 7-12 of the previous Office Action is moot regarding claims 3-6, 8-10 and 16 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  
The rejection of claims 1-2, 7-8, 11-12, 14-15 and 17 under 35 U.S.C. § 103(a) over Wang et al., US 2002/0150968 (cite A, PTO-892, 4/1/2021; herein “Wang”) in view of Lee, U.S. Patent 4632904, issued 12/30/1986 (U.S. Patent cite 1, IDS, 1/19/2021; herein “Lee”) as set forth at pp. 17-19 of the previous Office Action is moot regarding claims 8 and 17 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  
The rejection of claims 1-2, 7-8, 10-12 and 17 under 35 U.S.C. § 103(a) over Cassimjee et al., 2011 (NPL cite 18, IDS 1/19/2021; herein “Cassimjee”) in view of Lee, U.S. Patent 4632904, issued 12/30/1986 (U.S. Patent cite 1, IDS, 1/19/2021; herein “Lee”) and Wang et al., US 2002/0150968 (cite A, PTO-892, 4/1/2021; herein “Wang”) as set forth at pp. 20-24 of the previous Office Action is moot regarding claims 8, 10 and 17 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2002/0150968 (cite A, PTO-892, 4/1/2021; herein “Wang”) in view of Lee, U.S. Patent 4632904, issued 12/30/1986 (U.S. Patent cite 1, IDS, 1/19/2021; herein “Lee”) and Kimple et al., 2013 (NPL cite 28, IDS, 1/19/2021; herein “Kimple”).
Wang teaches methods for producing glycoconjugates comprising catalyzing a multi-enzyme reaction (i.e. enzyme-catalyzed cascade reaction) (Abst.; Example 1, [0170-5]) wherein the enzymes for the pathway (i.e. cascade reaction) are immobilized on a solid support (Id.) wherein the solid support comprises a carrier material which can be silica beads [0103] wherein the beads can comprise a chelated metal ion attached to the beads ([0104], [0107]) and wherein the enzymes comprise an affinity tag (hexahistidine) that binds to the chelated metal ion (Example 1, [0170-5]) wherein the multi-enzyme reaction is catalyzed by bringing the immobilized enzymes into contact with the substrate by flowing the reaction mixture through a vessel containing the solid support with the immobilized enzymes [0156].  Wang teaches that the metal ion, through which the polyhistidine-tagged enzymes are immobilized to the solid support, is attached to the solid support by nitrilotriacetic acid (NTA) chelating groups [0107].  Wang teaches that the solid support can comprise four enzymes immobilized on said solid support (Example 1, [0170-5]).  Wang teaches that the method for catalyzing an enzyme-catalyzed cascade reaction can be performed wherein the substrate is in aqueous conditions (Example 1, [0170-5]).  Wang teaches solid substrates comprising immobilized GalK, GalT, GalU and PykF (Example 1, [0170-5]) used in a method to produce a glycoconjugate (Example 2, [0176]) wherein a substrate (galactose) for the first enzyme (GalK, see Fig. 1) is transformed into a substrate (galactose-1-phosphate) for a second enzyme (GalT, see Fig. 1) and wherein a substrate (galactose) is transformed by a first enzyme (GalK, see Fig. 1) and wherein a co-factor for the first enzyme (ATP) is regenerated by a second enzyme (PykF, see Fig. 1).
Wang teaches that the solid support can comprise silica, i.e. glass, but Wang doesn’t specifically teach that the solid support is porous or can be CPG beads; however, a person of ordinary skill in the art at the time of filing would have found it obvious to substitute CPG beads with 40 nm pores for the solid support in Wang in view of the teachings of Lee.
Lee teaches methods for catalyzing an enzyme-catalyzed reaction comprising providing a solid support upon which an enzyme is immobilized wherein the solid support comprises a controlled pore glass (CPG) with 40 nm pores (Abst.; col. 2, ll. 29-41).  Lee teaches that the CPG beads, as well as other siliceous materials, comprise oxide and hydroxyl groups for the immobilization and are used as carriers for other immobilized enzyme composites (col. 1, ll. 60-66) and teaches that his immobilized compositions are particularly suited for enzymatic reactions which prefer a non-aqueous, hydrophobic environment (col. 1, ll. 7-13).  Lee teaches that his method comprises contacting the immobilized enzyme on the solid support with the substrate in an organic solvent (n-hexane) (Example 1, col. 2, ll. 42-58).
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the CPG glass beads taught by Lee for the silica support taught by Wang thereby producing an immobilized enzyme composition on a solid support comprising non-swelling carrier material (glass), a chelated metal ion and immobilized, polyhistidine-tagged enzymes wherein the solid support is porous (has pores with a 40 nm diameter) because Lee teaches that the CPG solid support is suitable for a carrier for immobilized enzymes and comprises the chemical moieties used for chemical crosslinking with other siliceous materials, e.g. silica.
As described above, Wang teaches that a chelated metal ion is attached to the solid support (i.e. bead) via NTA groups and allows for the immobilization of the multiple enzymes comprising a polyhistidine tag; however, Wang does not teach that the chelated metal ion is Zn2+.  
However, a person of ordinary skill in the art at the time of filing would have found it obvious for the chelated metal ion attached to the substrate through nitrilotriacetic acid (NTA) groups can be Zn2+ as disclosed by Kimple.
Kimple teaches methods of purifying affinity tagged proteins (Abst.) by immobilizing the affinity tagged proteins on columns or resins.  Kimple teaches that polyhistidine tagged proteins can be immobilized on resin with nitrilotriacetic acid (NTA) groups with a chelated metal ion wherein the metal ions can be Co2+, Cu2+, Ni2+, Zn2+, Ca2+ or Fe3+.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the metal ion chelated to the solid support in Wang for immobilizing polyhistidine tagged enzymes can be Zn2+ with a reasonable expectation of success.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method for catalyzing an enzyme-catalyzed cascade reaction made obvious by Wang in view of Lee and Kimple wherein 4 polyhistidine tagged enzymes GalK, GalT, GalU and PykF are immobilized on CPG beads via NTA chelated Zn2+ ions and the immobilized enzymes are brought into contact with a continuous flow of at least one substrate, thereby catalyzing the cascade reaction because Lee teaches that the CPG solid support is suitable for a carrier for immobilized enzymes and comprises the chemical moieties used for chemical crosslinking with other siliceous materials, e.g. silica and Kimple teaches that Zn2+ is a suitable metal ion for chelation with NTA-modified supports for the immobilization of polyhistidine tagged proteins; therefore, claims 1-2, 7, 11 and 13 are prima facie obvious.
Regarding claim 12, Lee teaches that the substrate is in an organic solvent (n-hexane; Example 1, col. 2, ll. 42-58); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Wang in view of Lee wherein the substrate is in an organic solvent because Lee teaches that their immobilized enzyme compositions on CPG beads are particularly suited for enzymatic reactions which prefer a non-aqueous, hydrophobic environment and teaches embodiments comprising contacting the immobilized enzyme on the solid support with the substrate in an organic solvent (n-hexane) (Example 1, col. 2, ll. 42-58); therefore, claim 12 is prima facie obvious.
Regarding claim 14, Wang teaches solid substrates comprising immobilized GalK, GalT, GalU and PykF (Example 1, [0170-5]) used in a method to produce a glycoconjugate (Example 2, [0176]) wherein a substrate (galactose) for the first enzyme (GalK, see Fig. 1) is transformed into a substrate (galactose-1-phosphate) for a second enzyme (GalT, see Fig. 1); therefore, claim 14 is prima facie obvious.
Regarding claim 15, Wang teaches solid substrates comprising immobilized GalK, GalT, GalU and PykF (Example 1, [0170-5]) used in a method to produce a glycoconjugate (Example 2, [0176]) wherein a substrate (galactose) is transformed by a first enzyme (GalK, see Fig. 1) and wherein a co-factor for the first enzyme (ATP) is regenerated by a second enzyme (PykF, see Fig. 1); therefore, claim 15 is prima facie obvious.

Claims 1-2, 7, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cassimjee et al., 2011 (NPL cite 18, IDS 1/19/2021; herein “Cassimjee”) in view of Lee, U.S. Patent 4632904, issued 12/30/1986 (U.S. Patent cite 1, IDS, 1/19/2021; herein “Lee”), Wang et al., US 2002/0150968 (cite A, PTO-892, 4/1/2021; herein “Wang”) and Kimple et al., 2013 (NPL cite 28, IDS, 1/19/2021; herein “Kimple”).
Cassimjee teaches methods for catalyzing an enzyme-catalyzed reaction comprising providing a solid support comprising silica microbeads (p. 465, ¶5) comprising a chelated metal ion (Abst.; p. 464, “Chemical modification of silica to a chelating matrix and binding of enzyme”; p. 465, “HisSi immobilization”) wherein the solid support comprises immobilized enzymes comprising a polyhistidine affinity tag (p. 464, “Enzyme production and purification”) that binds to the chelated metal ion (Abst.; p. 464, “Chemical modification of silica to a chelating matrix and binding of enzyme”) and bringing said immobilized enzyme into contact with a substrate, thereby catalyzing the reaction (pp. 466-7, “Employment of enzyme in organic solvent”).  Cassimjee teaches that the substrate is in an organic solvent for contacting with the immobilized enzyme (Ibid.).
Cassimjee teaches that the solid support is glass (i.e. silica) microbeads wherein the chelating metal is attached to the solid support by A) coupling 3-aminopropyltriethoxysilane to the hydroxyl groups of the glass support, B) forming a Schiff base between the amide of the 3-aminopropyl group and resacetophenone (i.e. 2’,4’-dihydroxyacetophenone) and C) allowing a coordination complex to form between a divalent transition metal ion (exemplified with Co2+) and the resacetophenone moieties, thereby forming a glass microbead solid support comprising a chelated metal ion for immobilizing polyhistidine tagged enzymes (Abst.; p. 464, “Chemical modification of silica to a chelating matrix and binding of enzyme”; p. 465, “HisSi immobilization”, see Fig. 1 for a good schematic of the reactions).  However, Cassimjee does not teach that the solid substrate is porous or that the solid comprises controlled porosity glass (CPG); however, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Cassimjee wherein CPG beads with 40 nm pores are substituted for the silica particles in view of the teachings of Lee.
Lee teaches methods for catalyzing an enzyme-catalyzed reaction comprising providing a solid support upon which an enzyme is immobilized wherein the solid support comprises a controlled pore glass (CPG) with 40 nm pores (Abst.; col. 2, ll. 29-41).  Lee teaches that the CPG beads, as well as other siliceous materials, comprise oxide and hydroxyl groups for the immobilization and are used as carriers for other immobilized enzyme composites (col. 1, ll. 60-66) and teaches that his immobilized compositions are particularly suited for enzymatic reaction which prefer a non-aqueous, hydrophobic environment (col. 1, ll. 7-13).  Lee teaches that his method comprises contacting the immobilized enzyme on the solid support in an organic solvent (n-hexane) (Example 1, col. 2, ll. 42-58).
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to substitute the CPG glass beads taught by Lee for the glass microbeads of Cassimjee thereby producing an immobilized enzyme on a solid support comprising CPG beads and a chelated metal ion wherein the solid support is porous because Lee teaches that the CPG solid support is suitable for a carrier for immobilized enzymes and that his compositions are particularly suitable for enzymatic reactions which prefer a non-aqueous, hydrophobic environment.
As described above, Cassimjee teaches that a chelated metal ion is attached to the solid support (i.e. bead) and allows for the immobilization of the multiple enzymes comprising a polyhistidine tag; however, Cassimjee does not teach that the chelated metal ion is Zn2+.  
However, a person of ordinary skill in the art at the time of filing would have found it obvious that the chelated metal ion attached to the substrate for immobilizing polyhistidine tagged enzymes can be Zn2+ as disclosed by Kimple.
Kimple teaches methods of purifying affinity tagged proteins (Abst.) by immobilizing the affinity tagged proteins on columns or resins.  Kimple teaches that polyhistidine tagged proteins can be immobilized on resin with a chelated metal ion wherein the metal ions can be Co2+, Cu2+, Ni2+, Zn2+, Ca2+ or Fe3+.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the metal ion chelated to the solid support in Cassimjee for immobilizing polyhistidine tagged enzymes can be Zn2+ with a reasonable expectation of success.
Neither Cassimjee nor Lee teach that multiple enzymes in a catalytic pathway (enzyme-catalyzed cascade reaction) are immobilized on the solid support or that the substrate contacts the immobilized enzymes in a flow; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the method to comprise multiple enzymes in a catalytic pathway immobilized on the solid support and to flow the substrate in contact with the immobilized enzymes in view of the teachings of Wang.
Wang teaches methods for producing glycoconjugates comprising catalyzing a multi-enzyme catalytic pathway (i.e. enzyme-catalyzed cascade reaction) (Abst.; Example 1, [0170-5]) wherein the enzymes for the pathway (i.e. cascade reaction) are immobilized on a solid support (Id.) via a chelated metal ion [0107] and wherein the enzymes comprise an affinity tag (hexahistidine) that binds to the chelated metal ion (Example 1, [0170-5]) wherein the multi-enzyme reaction is catalyzed by bringing the immobilized enzymes into contact with the substrate by flowing the reaction mixture through a vessel containing the solid support with the immobilized enzymes [0156].  Wang teaches that the solid support can comprise four enzymes immobilized on said solid support (Example 1, [0170-5]).  Wang teaches that the method for catalyzing an enzyme-catalyzed cascade reaction can be performed wherein the substrate is in aqueous conditions (Example 1, [0170-5]).  Wang teaches solid substrates comprising immobilized GalK, GalT, GalU and PykF (Example 1, [0170-5]) used in a method to produce a glycoconjugate (Example 2, [0176]) wherein a substrate (galactose) for the first enzyme (GalK, see Fig. 1) is transformed into a substrate (galactose-1-phosphate) for a second enzyme (GalT, see Fig. 1) and wherein a substrate (galactose) is transformed by a first enzyme (GalK, see Fig. 1) and wherein a co-factor for the first enzyme (ATP) is regenerated by a second enzyme (PykF, see Fig. 1).
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Cassimjee in view of Lee, Kimple and Wang wherein multiple His-tagged enzymes from the same catalytic pathway are immobilized on a solid support comprising CPG beads with chelated Zn2+ ions attached and the substrate is flowed through a container comprising the immobilized enzymes on the solid support because Wang demonstrates that whole catalytic pathways can be immobilized on the same solid support when the enzymes are tagged with an affinity tag which can bind to the chelated metal ions on the solid support which allows an efficient catalysis of the pathway rather than a single enzymatic step of the pathway thereby improving efficiency and flowing the substrate through a vessel comprising the immobilized enzyme as a practical way to implement the catalysis; therefore, claim 1 is prima facie obvious.
Regarding claim 2, Wang teaches that the enzymes immobilized on the substrate comprising a catalytic pathway can be at least 4 enzymes (Example 1, [0170-5]); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Cassimjee in view of Lee and Wang wherein at least three enzymes are immobilized on said solid support; therefore, claim 2 is prima facie obvious.
Regarding claim 7, the solid supports of the immobilized enzyme compositions in the method made obvious by Cassimjee in view of Lee are CPG beads; therefore, claim 7 is prima facie obvious.
Regarding claim 11, the enzymes in the immobilized enzyme compositions in the method made obvious by Cassimjee in view of Lee comprise a polyhistidine tag; therefore, claim 11 is prima facie obvious.
Regarding claim 12, both Cassimjee and Lee teach that the substrate is in an organic solvent (Cassimjee, pp. 466-7, “Employment of enzyme in organic solvent” and Lee, Example 1, col. 2, ll. 42-58); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Cassimjee in view of Lee and Wang wherein the substrate is in an organic solvent; therefore claim 12 is prima facie obvious.
Regarding claim 13, Wang teaches that the method for catalyzing an enzyme-catalyzed cascade reaction can be performed wherein the substrate is in aqueous conditions; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Cassimjee in view of Lee and Wang wherein the substrate is in aqueous conditions; therefore claim 13 is prima facie obvious.
Regarding claim 14, Wang teaches solid substrates comprising immobilized GalK, GalT, GalU and PykF (Example 1, [0170-5]) used in a method to produce a glycoconjugate (Example 2, [0176]) wherein a substrate (galactose) for the first enzyme (GalK, see Fig. 1) is transformed into a substrate (galactose-1-phosphate) for a second enzyme (GalT, see Fig. 1); therefore, claim 14 is prima facie obvious.
Regarding claim 15, Wang teaches solid substrates comprising immobilized GalK, GalT, GalU and PykF (Example 1, [0170-5]) used in a method to produce a glycoconjugate (Example 2, [0176]) wherein a substrate (galactose) is transformed by a first enzyme (GalK, see Fig. 1) and wherein a co-factor for the first enzyme (ATP) is regenerated by a second enzyme (PykF, see Fig. 1); therefore, claim 15 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.  Applicant’s arguments on pp. 5-10 regarding the rejections under 35 U.S.C. 112 and 103 are moot as the rejections have been withdrawn.  The arguments directed to the 103 rejections are solely that they do not teach the newly introduced limitations in the amended claims.  The new rejections set forth above fully address all the limitations of the claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651